Citation Nr: 9923284	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-45 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Propriety of the reduction in the evaluation for thoracic and 
lumbar strain from 40 percent to 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which implemented an April 1996 proposal to 
reduce the veteran's disability evaluation for thoracic and 
lumbar back strain from 40 percent to 20 percent disabling.  
In March 1999, the Board remanded this case to afford the 
veteran a hearing before a Member of the Board.  The veteran 
declined such a hearing and his claims file was returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The April 1996 report of VA examination which formed the 
basis of the reduction of the disability rating from 40 
percent to 20 percent for the veteran's service-connected 
thoracic and lumbar back strain did not reflect improvement 
of the veteran's thoracic and lumbar back impairment.


CONCLUSION OF LAW

The reduction in the evaluation for thoracic and lumbar 
strain was not proper; the criteria for a 40 percent 
disability evaluation for thoracic and lumbar back strain 
continue to be met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.10, 4.13, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for residuals of chronic thoracic and 
lumbar strain was established by an RO rating determination 
in December 1993 and a 40 percent disability evaluation was 
assigned, effective from September 16, 1992.  

This award of service connection and the assigned schedular 
evaluation was based upon service medical records and an 
October 1992 report of VA examination.  The veteran's service 
medical records show that he was treated for thoracic and 
lumbar strain and reflect degenerative changes from L2 to L3 
and decreased spacing between T3 and T4.  

Upon VA examination in October 1992, the veteran complained 
of back pain and reported that he was unable to drive in 
excess of one hour without stopping and stretching.  The 
veteran also reported that he slept with a rolled up towel or 
pillow under his back.  Objective findings with respect to 
the back showed some flattening of the lumbar curve and 
limitation of motion of the back.  Specifically, lateral 
flexion was to 15 degrees on either side, extension was to 14 
degrees, lateral rotation was to 25 degrees in either 
direction, and anterior flexion was restricted to 38 degrees.  
There was marked increase in paraspinal muscle spasm with 
range of motion testing and some antalgic maneuvering in 
getting on and off the examining table.  In the supine 
position, straight leg raising could be carried out to only 
45 degrees with either lower extremity with subjective low 
back pain at the extreme range of motion.  The diagnoses 
included chronic low back pain, chronic back strain, and 
functional decompensation.  X-ray testing of the lumbosacral 
spine was unremarkable with the exception of very minimal 
degenerative changes at the L1 and L2 level.

VA outpatient treatment records, dated from July 1994 to June 
1995, reflect that the veteran sought treatment for chronic 
low back pain, he was prescribed to wear a TENS 
(transcutaneous electrical nerve stimulating) unit, and was 
diagnosed with chronic pain syndrome-low back.  Specifically, 
in August 1994, the veteran sought treatment for constant low 
back pain and "major" decrease in flexion and extension.

An April 1996 report of VA examination reflects that the 
veteran had been employed as a warehouseman for the previous 
three years, he did not lift in excess of 50 pounds, and wore 
a brace at night.  It was noted that the veteran did not take 
medication; however, he complained of constant mid back pain 
which was aggravated by walking and stated that it was hard 
for him to sit in a chair for any length of time.  He 
reported that he was unable to walk more than two blocks 
because of his back pain.  Range of motion testing 
demonstrated flexion to 52 degrees, extension to 20 degrees, 
right lateral flexion to 24 degrees, left lateral flexion to 
23 degrees, right rotation to 20 degrees, and left rotation 
to 23 degrees.  The examiner noted that the veteran 
experienced mid back pain with each range of motion.  It was 
also noted that bilateral straight leg raising was also 
productive of pain and the veteran was noted to grimace when 
arising from the supine position on the examining table 
apparently due to mid back pain.  The veteran's gait and 
posture were normal, he was able to stand on both his toes 
and heels without difficulty, the musculature of the back was 
normal without spasm and palpation did not cause pain.  He 
complained of an area of anesthesia of the upper left lateral 
thigh area and percussion of the lower thoracic and entire 
lumbar spine was productive of pain.  The diagnosis was 
chronic lower dorsal and lumbar back strain, moderate 
impairment.  

An addendum to this examination report notes degenerative 
changes in thoracolumbar region and a change in the diagnosis 
to reflect degenerative arthritis of thoracolumbar junction.  
Radiographic testing revealed moderate degenerative change at 
the thoracolumbar junction with slight end plate irregularity 
and marginal osteophyte formation.

Upon consideration of the foregoing, by an April 1996 rating 
decision, the RO noted that the April 1996 report of VA 
examination demonstrated significant improvement in range of 
motion in all directions and no muscle spasms as compared to 
the October 1992 report of VA examination and proposed to 
reduce the disability evaluation for thoracic and lumbar back 
strain to 20 percent.  

By an April 1996 letter, the veteran was notified of this 
proposed reduction and given the opportunity to submit 
evidence and testify at a personal hearing to show that the 
proposed reduction should not be effectuated.

An April 1996 statement from a VA nurse practitioner notes 
that the veteran's "recent lumbar films" showed moderate 
arthritis which was more than would be expected in someone of 
his age.  The nurse advised the veteran that, because of his 
pain and arthritis, he should not lift objects and should use 
his thighs to do any lifting so as to prevent the "acute 
back spasm" he often experienced on top of his chronic back 
pain.  

Similarly, a May 1996 statement from the veteran's treating 
physician at the VA Medical Center (VAMC) notes that the 
veteran has nearly constant back pain, which is worsened by 
activity, and moderate degenerative changes on X-rays of his 
spine.  The physician further stated that, based on the 
veteran's symptoms and findings, it was recommended that the 
veteran do no heavy lifting and use continuous medication to 
control pain.

The RO considered the foregoing evidence and, by a June 1996 
rating action, decreased the disability evaluation for 
thoracic and lumbar back strain to 20 percent disabling 
effective from September 1996.

During his January 1997 personal hearing at the RO, the 
veteran testified that, on the advice of his physician, he 
had terminated his employment at a warehouse, which involved 
heavy lifting and driving, and entered vocational 
rehabilitation in an effort to be retrained for computer 
information systems.  Transcript (Tr.) at 1-2 and 7.  

The veteran reported that when he is active his back tenses 
up and even prevents him from sleeping.  Tr. at 3.  He stated 
that, on a scale from one to ten with ten being the worst, 
his back pain is at six or seven and remains constant.  Tr. 
at 4-5.  The veteran reported that he wears a special belt 
which has been provided to him by VA when he walks or does 
anything physical.  Tr. at 6.

VA outpatient treatment records, dated from March 1995 to 
January 1997, reflect that the veteran continued to seek 
treatment for low back pain.  A July 1996 treatment report 
reflects that the veteran felt a twinge and pain as a result 
of lifting something at work.  The assessment was muscle 
spasm, left thoracic and lumbar spine.  

A January 1995 Chapter 31 Vocational Evaluation reflects that 
the veteran reported being able to lift 35 to 40 pounds, 
stated that he wore a back brace, had to sit down 
occasionally when his back got tired, was able to stand about 
one hour, and complained that walking was extremely hard on 
him as he got "too tired."  He stated that he could walk 
about five blocks.  

A September 1998 report of chiropractic examination reflects 
that the veteran's pain has remained in the thoracic and 
lumbar back, he is unable to sit for long periods of time, 
and walking is limited to a block or two.  It is noted that 
the veteran could stand on his heels and toes, but was 
uncomfortable.  The examiner noted that the discomfort 
manifested throughout the examination seemed to exceed what 
an examiner usually sees under similar circumstances.  For 
example, just touching the lumbosacral area to determine the 
level of the sacral plane elicited what appeared to be severe 
discomfort.  

On examination, the veteran stated that he could not flex the 
thoracic spine and could extend "but it hurts."  The 
veteran refused other motion of the thoracic spine.  Flexion 
of the lumbar spine was only 35 degrees and extension was 10 
degrees.  Right lateral side bending (flexion) was 35 degrees 
and left lateral side bending was 30 degrees.  Rotation was 
10 degrees to the right and 20 degrees to the left.  

The examiner noted that, with the veteran standing, the 
sacral plane was lower on the right pole approximately 1/4 to 1/2 
inch and there was mild compensatory scoliosis.  The veteran 
registered marked complaints of pain upon palpation of the 
lumbosacral joint and the sacroiliac joints were similarly 
tender.  Strength testing was positive for reduced strength 
of the right upper and lower extremity, compared to the left, 
and the veteran stated that he could not life his legs when 
asked to raise the knees from the table.  The diagnoses were 
chronic strain, thoracic and lumbar spine, and degenerative 
disease, thoraco-lumbar junction.

A September 1998 report of X-ray examination of the 
lumbosacral spine revealed mild narrowing of the disc space 
at the L4-L5 level and mild osteophytes scattered through the 
lumbosacral spine.  Minimal degenerative changes were 
demonstrated through the thoracic spine.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
supports the reduction.  If so, the claim for restoration of 
the disability rating is denied; if the evidence supports 
restoration of the previous rating, or is in equal balance, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (1998).  The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  38 C.F.R. § 3.344 (a).


Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  38 C.F.R. § 3.344(a).

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  38 C.F.R. § 3.344(a).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a).


If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination months from this date, § 
3.344."  The rating agency will determine on the basis of the 
facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) of this section 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1998).

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13 (1998).

The United States Court of Appeals for Veterans Claims 
(Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  

Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1998), provide that in 
any rating reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement in a disability actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, supra.

The veteran's thoracic and lumbar strain is evaluated under 
the provisions of Diagnostic Code 5295, for lumbosacral 
strain.  Under Diagnostic Code 5295, a 40 percent evaluation 
is warranted for evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 20 
percent evaluation is warranted for evidence of lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, and loss of unilateral spine motion in 
the standing position.  Id.  A 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion and a noncompensable evaluation is assigned for 
lumbosacral strain with slight subjective symptoms only.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  The intention is to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).  For the purpose 
of rating a disability from arthritis, the lumbar vertebrae 
are considered a group of minor joints.  Id.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
restoration of the 40 percent disability rating is well 
grounded within the meaning of the statutes and judicial 
construction, and that VA has a duty, therefore, to assist 
him in the development of the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board finds that all relevant 
data have been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  The veteran 
was furnished with a rating decision which proposed the 
reduction on April 22, 1996.  He was given 60 days to submit 
additional evidence.  The veteran submitted additional 
evidence and such evidence was considered by the RO.  In a 
rating decision dated June 27, 1996, the RO reduced the 40 
percent evaluation for thoracic and lumbar strain to 20 
percent, effective September 1, 1996.

The evidence shows that the 40 percent evaluation for 
thoracic and lumbar strain was not in effect for more than 
five years.  The effective date for the assignment of the 40 
percent evaluation was September 16, 1992.  The effective 
date of the reduction was September 1, 1996.  The duration of 
the rating is measured from the effective date assigned until 
the effective date of the actual reduction.  Brown v. Brown, 
5 Vet. App. 413 (1993).

As noted above, the provisions of 38 C.F.R. § 3.344 indicate 
that the disabilities whose ratings have been in effect for 
less than five years, and which have not stabilized and are 
likely to improve may be reduced on the basis of 
reexaminations disclosing improvement.  38 C.F.R. § 3.344(c).

The RO based the assignment of the 40 percent evaluation 
under Diagnostic Code 5295 upon the findings of the October 
1992 VA examination.  The October 1992 VA examination report 
indicates that the veteran reported having back pain which 
restricted his driving and required him to sleep with a 
rolled up towel or pillow under his back.  Examination of the 
lumbosacral spine showed some flattening of the lumbar curve 
and limitation of motion of the back.  Lateral flexion was to 
15 degrees on either side, extension was to 14 degrees, 
lateral rotation was to 25 degrees in either direction, and 
anterior flexion was restricted to 38 degrees.  There was 
marked increase in paraspinal muscle spasm with range of 
motion testing.  The diagnoses included chronic low back 
pain, chronic back strain, and functional decompensation.  X-
ray testing of the lumbosacral spine was unremarkable with 
the exception of very minimal degenerative changes at the L1 
and L2 level.

The RO based the reduction of the 40 percent evaluation to 20 
percent upon the April 1996 report of VA examination.  The RO 
also considered VA outpatient treatment records dated from 
July 1994 to June 1995, which showed that the veteran 
continued to complain of low back pain and wore a TENS unit, 
and statements from the veteran's VA health care providers 
dated in April and May 1996, which reflect that the veteran 
has continued to experience low back impairment.  

The April 1996 VA examination report indicates that the 
veteran had been employed as a warehouseman for the previous 
three years, he did not lift in excess of 50 pounds, and wore 
a brace at night.  It was noted that the veteran did not take 
medication; however, he complained of constant mid back pain 
which was aggravated by walking and stated that it was hard 
for him to sit in a chair for any length of time.  




Range of motion was flexion to 52 degrees, extension to 20 
degrees, right lateral flexion to 24 degrees, left lateral 
flexion to 23 degrees, right rotation to 20 degrees, and left 
rotation to 23 degrees.  The examiner noted that the veteran 
experienced mid back pain with each range of motion.  The 
veteran's gait and posture were normal, he was able to stand 
on both his toes and heels without difficulty, the 
musculature of the back was normal without spasm and 
palpation did not cause pain.  

The diagnosis was chronic lower dorsal and lumbar back 
strain, moderate impairment.  An addendum to this examination 
report notes degenerative changes in thoracolumbar region and 
a change in the diagnosis to reflect degenerative arthritis 
of thoracolumbar junction.

The Board finds that the medical evidence of record, 
including the findings of the April 1996 VA examination, do 
not establish that there was an actual change in the 
veteran's thoracic and lumbar strain or that the thoracic and 
lumbar strain improved.  

The medical evidence does show that the veteran experienced 
an increase in the range of motion of the low back.  The VA 
examination reports show that flexion of the veteran's low 
back increased from 15 to 52 degrees.  Extension increased 
from 14 degrees to 20 degrees.  These examination reports 
also include additional ranges of motion; however, differing 
descriptions of these motions are provided by the examiners.  

The evidence also shows that the veteran had significant pain 
on all motions, he was prescribed a TENS unit for nerve 
stimulation, and medication for pain control.  The Board 
notes that the veteran's functional impairment due to pain on 
motion must be considered when evaluating his thoracic and 
lumbar strain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).




Although the veteran's range of motion of the low back had 
improved somewhat upon examination in April 1996, the Board 
finds that the evidence of record shows that the veteran 
continues to experience severe functional impairment of the 
thoracic and lumbar spine.  The veteran has testified that he 
has terminated his employment as a warehouseman in an effort 
to be retrained in another field, he experiences constant 
back pain, and has difficulty sleeping upon physical 
activity.  

Additionally, a September 1998 report of chiropractic 
examination reflects that he continued to experience thoracic 
and lumbar back pain and was unable to sit for long periods 
of time.  Flexion of the lumbar spine was only 35 degrees and 
extension was 10 degrees.  Right lateral side bending 
(flexion) was 35 degrees and left lateral side bending was 30 
degrees.  Rotation was 10 degrees to the right and 20 degrees 
to the left.  Strength testing was positive for reduced 
strength of the right upper and lower extremity, compared to 
the left, and the veteran stated that he could not lift his 
legs when asked to raise the knees from the table.  The 
diagnoses were chronic strain, thoracic and lumbar spine, and 
degenerative disease, thoraco-lumbar junction.  

Additionally, the April 1996 VA examination report reveals 
that muscle spasm was not detected.  However, a July 1996 VA 
treatment record includes an assessment of muscle spasm, left 
thoracic and lumbar spine.  Thus, the evidence supports the 
restoration of the 40 percent evaluation under Diagnostic 
Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board concludes that the April 1996 VA examination report 
was not sufficient to show improvement in the veteran's low 
back disability, particularly when considered in conjunction 
with the remaining evidentiary record, as mandated by 38 
C.F.R. § 4.13 and Brown v. Brown, 5 Vet. App. 413 (1993).  

In summary, the reduction in the disability evaluation for 
the veteran's thoracic and lumbar strain from 40 percent to 
20 percent disabling was not proper, thereby warranting 
restoration of the prior 40 percent evaluation.


ORDER

Reduction in the disability evaluation for thoracic and 
lumbar strain from 40 percent to 20 percent disabling was not 
proper; restoration of the prior 40 percent evaluation is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

